DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the limitations “wherein the first fin group includes first and second fins arranged along the first direction, adjacent to each other and extending in a second direction intersecting the first direction, respectively, wherein the first dummy fin group includes first and second dummy fins arranged along the first direction, adjacent to each other and extending in the second direction, respectively, wherein the first and second fins are disposed at a first fin pitch, wherein the second fin and the first dummy fin are disposed at the first fin pitch, wherein the first and second dummy fins are disposed at a second fin pitch different from the first fin pitch, and wherein the second dummy fin and the first fin are disposed at the first fin pitch” renders the claim indefinite. Applicants specification in Fig 16 describes the fin pitch of the dummy fins DF1/DF2 and first and second fin F1/F2. The limitations of having the second dummy fin DF2 and the first fin F1 having a first fin pitch is not possible. Correction is requested.
Claims 2-10 are also rejected as being dependent on claim 1.

Allowable Subject Matter
Claims 11-20 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  After further search and consideration, it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest “performing a self-aligned quadruple patterning (SAQP) process using the plurality of first mandrel patterns and the plurality of second mandrel patterns to form a plurality of first fin groups on the first region and form a plurality of second fin groups on the second region, wherein each of the plurality of first fin groups includes first and second fins adjacent to each other and extending side by side, wherein each of the plurality of second fin groups includes third to fifth fins adjacent to each other and extending side by side, wherein the third to fifth fins are disposed at a first fin pitch, respectively, and wherein the second mandrel pitch is four times the first fin pitch”, as recited in independent claim 11.
Claims 12-20 are also allowed as being directly or indirectly dependent of the allowed independent base claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891. The examiner can normally be reached Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811